Citation Nr: 0822182	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-15 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for multiple joint arthralgias and night sweats.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to July 
1974 and from November 1990 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  This case was subsequently transferred 
to the RO in St. Louis, Missouri, based upon a change in the 
veteran's residence.

  
FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
service-connected multiple joint arthralgias and night sweats 
have been manifested by intermittent subjective complaints of 
arthralgia in the elbows, wrists, fingers, hips, knees, 
ankles and back; no demonstrated limitation of motion or 
functional loss of these joints due to arthralgia; and 
complaints of night sweats.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for multiple joint arthralgias and night sweats have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 8850, 5003, 5025 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Specifically, this 
issue arises from the veteran's disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
provided with multiple VA examinations to ascertain the 
severity of his service-connected condition.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In August 2003, the Board issued a decision which, in 
pertinent part, granted service connection for multiple joint 
arthralgias and night sweats, as due to an undiagnosed 
illness.  In September 2003, the RO issued a rating decision 
which enacted the Board's grant of service connection for 
multiple joint arthralgias and night sweats, and assigned 
thereto a 20 percent initial disability rating, effective 
from September 1998.  The veteran subsequently appealed 
seeking a higher rating for this condition.


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The RO rated the veteran's multiple joint arthralgias and 
night sweats 20 percent disabling pursuant to Diagnostic 
Codes 8850-5003.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Diagnostic Code 8850 signals an undiagnosed illness for a 
Persian Gulf War veteran most analogous to one of the 
musculoskeletal diseases found in 
VA's Rating Schedule.  As such, the veteran's undiagnosed 
illness manifested by complaints of multiple joint pain and 
night sweats is rated as analogous to arthritis.  See 38 
C.F.R. § 4.20 (2007).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

After reviewing the evidence of record, the Board concludes 
that a higher initial rating in excess of 20 percent is not 
shown to be warranted for the veteran's multiple joint 
arthralgias and night sweats at any time since the initial 
grant of service connection, effective from September 1998.

While the evidence of record documents the veteran's 
intermittent complaints of pain, stiffness and swelling in 
various joints, including his elbows, wrists, fingers, hips, 
knees, ankles and back, there is no objective medical 
evidence demonstrating a compensable limitation of motion or 
any significant functional loss in any of these joints due to 
arthralgia.  

On his most recent VA examination performed in March 2006, 
the veteran denied having any arthralgias.  Physical 
examination conducted at that time revealed findings related 
to, and the report concluded with, diagnoses of degenerative 
joint disease of the lumbar spine, thoracic spine, and left 
hand.  The veteran's service-connected status post laceration 
of the left hand with ulnar neuropathy has been separately 
rated.  Moreover, service connection is not in effect for 
degenerative joint disease of the lumbar and thoracic spine.

On a prior VA general physical examination, performed in 
November 2002, range of motion testing of both wrists, all 
the joints in the finger, the elbow, the shoulders and neck 
were all within normal limits.  Motor strength was 5/5 in all 
four extremities.  The report concluded with a diagnosis of 
complaints of multiple arthralgias with no evidence of 
synovitis inflammatory joint disease, or degenerative 
disease.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  While the Board 
recognizes the veteran's complaints of intermittent 
arthralgia in various joints, the evidence does not show any 
functional loss in these joints due to this condition.

Absent evidence of a compensable level of limitation of 
motion or functional loss in any of his joints due to 
arthralgia, entitlement to a higher initial disability rating 
is not warranted.

As for his night sweats, the veteran's most recent VA 
examination performed in March 2006, noted his history of 
having night sweats, and that he is usually awakened one time 
a night by these sweats.  The report also indicated that he 
changes the bed most of the time when he is awakened.  
Similar complaints were noted in the veteran's other post 
service medical treatment reports, as well as in statements 
received from the veteran's family members.  While the Board 
has considered other potentially applicable diagnostic codes, 
a basis for granting an increased rating in this matter based 
upon the veteran's night sweats was not shown at any time 
since the initial grant of service connection.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

The veteran's service-connected multiple joint arthralgias 
and night sweats are also analogous to fibromyalgia.  
38 C.F.R. § 4.20.  Fibromyalgia refers to widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headaches, irritable bowel syndrome, 
depression, anxiety, or Reynaud's like symptoms.  38 C.F.R. § 
4.71a, Diagnostic Code 5025.  The Rating Schedule provides 
for a rating of 10 percent for symptoms that require 
continuous medication for control.  A 20 percent rating is 
appropriate for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  The highest rating of 40 
percent rating is warranted for symptoms that are constant, 
or nearly so, and refractory to therapy.  Id.  A note 
following the code states that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  Id. at Note.  Nevertheless, 
entitlement to a higher disability rating under this code 
provision is not shown.  The veteran's symptoms of arthralgia 
of multiple joints is not constant, or nearly so.  Moreover, 
the currently assigned initial disability rating of 20 
percent contemplates sleep disturbance related to his night 
sweats.

In this case, the medical evidence does not support the 
proposition that the veteran's service-connected arthralgia 
of multiple joints and night sweats have changed during the 
initial evaluation period.  The record does not establish the 
presence of any symptoms or functional impairment warranting 
more than a 20 percent rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a 20 percent disability rating was properly 
assigned for the entire period.  Fenderson, 12 Vet. App. at 
126.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial disability rating in excess of 20 percent for 
multiple joint arthralgias and night sweats is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


